Title: Conjectures about the New Constitution, [17–30 September 1787]
From: Hamilton, Alexander
To: 


[September 17–30, 1787]
The new constitution has in favour of its success these circumstances—a very great weight of influence of the persons who framed it, particularly in the universal popularity of General Washington—the good will of the commercial interest throughout the states which will give all its efforts to the establishment of a government capable of regulating protecting and extending the commerce of the Union—the good will of most men of property in the several states who wish a government of the union able to protect them against domestic violence and the depredations which the democratic spirit is apt to make on property; and who are besides anxious for the respectability of the nation—the hopes of the Creditors of the United States that a general government possessing the means of doing it will pay the debt of the Union—a strong belief in the people at large of the insufficiency of the present confederation to preserve the existence of the Union and of the necessity of the union to their safety and prosperity; of course a strong desire of a change and a predisposition to receive well the propositions of the Convention.
Against its success is to be put the dissent of two or three important men in the Convention; who will think their characters pleged to defeat the plan—the influence of many inconsiderable men in possession of considerable offices under the state governments who will fear a diminution of their consequence, power and emolument by the establishment of the general government and who can hope for nothing there—the influence of some considerable men in office possessed of talents and popularity who partly from the same motives and partly from a desire of playing a part in a convulsion for their own aggrandisement will oppose the quiet adoption of the new government—(some considerable men out of office, from motives of ⟨am⟩bition may be disposed to act the same part)—add ⟨to⟩ these causes the disinclination of the people to taxes, and of course to a strong government—the opposition of all men much in debt who will not wish to see a government established one object of which is to restrain the means of cheating Creditors—the democratical jealousy of the people which may be alarmed at the appearance of institutions that may seem calculated to place the power of the community in few hands and to raise a few individuals to stations of great preeminence—and the influence of some foreign powers who from different motives will not wish to see an energetic government established throughout the states.
In this view of the subject it is difficult to form any judgment whether the plan will be adopted or rejected. It must be essentially [a] matter of conjecture. The present appearances and all other circumstances considered the probability seems to be on the side of its adoption.
But the causes operating against its adoption are powerful and there will be nothing astonishing in the Contrary.
If it do not finally obtain, it is probable the discussion of the question will beget such struggles animosities and heats in the community that this circumstance conspiring with the real necessity of an essential change in our present situation will produce civil war. Should this happen, whatever parties prevail it is probable governments very different from the present in their principles will be established. A dismemberment of the Union and monarchies in different portions of it may be expected. It may however happen that no civil war will take place; but several republican confederacies be established between different combinations of the particular states.
A reunion with Great Britain, from universal disgust at a state of commotion, is not impossible, though not much to be feared. The most plausible shape of such a business would be the establishment of a son of the present monarch in the supreme government of this country with a family compact.
If the government be adopted, it is probable general Washington will be the President of the United States. This will insure a wise choice of men to administer the government and a good administration. A good administration will conciliate the confidence and affection of the people and perhaps enable the government to acquire more consistency than the proposed constitution seems to promise for so great a Country. It may then triumph altogether over the state governments and reduce them to an intire subordination, dividing the larger states into smaller districts. The organs of the general government may also acquire additional strength.
If this should not be the case, in the course of a few years, it is probable that the contests about the boundaries of power between the particular governments and the general government and the momentum of the larger states in such contests will produce a dissolution of the Union. This after all seems to be the most likely result.
But it is almost arrogance in so complicated a subject, depending so intirely on the incalculable fluctuations of the human passions, to attempt even a conjecture about the event.
It will be Eight or Nine months before any certain judgment can be formed respecting the adoption of the Plan.
